Case: 3:19-mj-00498-MJN Doc #: 15 Filed: 08/23/19 Page: 1 of 8 PAGEID #: 28




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

       UNITED STATES OF AMERICA               :         CASE NO. 3:19-mj-498

                    Plaintiff                 :

       vs.                                    :         Magistrate Judge Newman

       ETHAN KOLLIE                           :

                    Defendant                 :

       ______________________________________________________________

          DEFENDANT’S MOTION FOR REVOCATION OF DETENTION
                              ORDER
       ___________________________________________________________________

              Now comes Defendant Ethan Kollie, by and through undersigned

       counsel pursuant to 18 U.S.C. §3145(b) moving this Honorable Court to

       revoke the order of detention imposed by Magistrate Judge Newman on

       August 15, 2019 (Doc.#14).

                                PROCEDURAL HISTORY

              Mr. Kollie is a United States citizen who was employed prior to his

       arrest and detention and who is charged in a criminal complaint with 18

       U.S.C. §922(g)(3) and 18 U.S.C. §924(a)(1)(A).

              On August 9, 2019, Mr. Kollie made his initial appearance before

       Magistrate Judge Newman. On August 14 and 15, 2019, Magistrate Judge

       Newman held a detention hearing and determined that there were no
Case: 3:19-mj-00498-MJN Doc #: 15 Filed: 08/23/19 Page: 2 of 8 PAGEID #: 29




       conditions that would reasonably assure the appearance of Mr. Kollie as

       required in this case and the safety of the community.

           I.      The Court Must Consider All Reasonable Alternatives to

                   Detention

                   A. The Court’s Review of the Detention Order is De Novo

                Pursuant to 18 U.S.C. §3145(a), this Court has the authority to review

       a release order issued by a magistrate judge upon motion by either the

       defense or the government. Also, according to this section, the motion shall

       be determined promptly. The district judge’s review of a magistrate judge’s

       release order de novo. United States v. Clark, 865 F.2nd 1433, 1437 (4th Cir.

       1989); see also United States v. Tortora, 922 F.2nd 880, 883 (1st Cir. 1990);

       United States v. Delker, 757 F.2nd 1390, 1392-95 (3rd Cir. 1985).

                   B. The Charges in the Complaint Require a Presumption in

                      Favor of Release.

                “In our society liberty is the norm, and detention prior to trial or

       without trial is the carefully limited exception.” United States v. Salerno, 481

       U.S. 739, 755 (1987). Accordingly, the Bail Reform Act of 1984 provides

       that a defendant must be released on their personal recognizance or an

       unsecured personal bond “unless the judicial officer determines that such

       release will not reasonably assure the appearance of the person as required or

       will endanger the safety of any other person or the community.” 18 U.S.C.

       §3142(b); accord United States v. Xulum, 84 F.3d 441, 442 (D.C. Cir. 1996).
Case: 3:19-mj-00498-MJN Doc #: 15 Filed: 08/23/19 Page: 3 of 8 PAGEID #: 30




              Under circumstances in which a personal recognizance bond is

       insufficient, the officer must choose “the least restrictive further condition, or

       combination of conditions, that such judicial officer determines will

       reasonably assure the appearance of the person as required and the safety of

       any other person and the community.” §3142(c)(1)(B). see, e.g., United

       States v. Infelise, 934 F.2nd 103, 105 (7th Cir. 1991)(holding that under

       §3142(e) defendants on racketeering charges were entitled to further

       consideration of electronic ankle bracelets, rather than continued detention,

       as a lesser restrictive condition)(Posner, J.). In other words, the Court must

       consider all reasonable less restrictive alternatives to detention.        See §

       3142(e).    Moreover, conditions set upon release are intended to be

       preventative and not punitive in nature. United States v. Salerno, 481 U.S.

       739, 747(1987)(evaluating the legislative history of §3142). In sum, the Bail

       Reform Act does not modify or limit the presumption of innocence. See 18

       U.S.C. §3142(j).

              To support a finding that the defendant should be detained, the

       government must show: (1) by clear and convincing evidence that no

       condition or combination of conditions will reasonably assure the safety of

       the community, §3142(f); or (2) that no condition or combination of

       conditions will reasonably assure the appearance of the defendant as

       required. United States v. Motamedi, 767 F.2nd 1403, 1407 (9th Cir. 1985).
Case: 3:19-mj-00498-MJN Doc #: 15 Filed: 08/23/19 Page: 4 of 8 PAGEID #: 31




              In determining whether conditions exist that will reasonably assure

       the appearance of the defendant as required, the Court should take into

       account:

              (1) The nature and circumstances of the offense charged, including

                  whether the offense is a crime of violence or involves a narcotic

                  drug;

              (2) The weight of the evidence against the person;

              (3) The history and characteristics of the person, including-

                  (A)       The person’s character, physical and mental condition,

                     family ties employment, financial resources, length of

                     residence in the community, community ties, past conduct,

                     history relating to drug or alcohol abuse, criminal history, and

                     record concerning appearance at court proceedings; and

                  (B) Whether, at the time of the current offense or arrest, the person

                     was on probation, on parole, or on other release pending trial,

                     sentencing, appeal, or completion of sentence for an offense

                     under Federal, State, or local law; and

              (4) The nature and seriousness of the danger to any person or the

                  community that would be posed by the person’s release.

              §3142(g).
Case: 3:19-mj-00498-MJN Doc #: 15 Filed: 08/23/19 Page: 5 of 8 PAGEID #: 32




           II.    Numerous Factors Weigh Against A Finding that No

                  Combination of Conditions Will Reasonably Assure the

                  Defendant’s Appearance

           A. History and Character of the Defendant

           Mr. Kollie is a 24-year old who is a life-long resident of the Dayton, Ohio

       area. Prior to his arrest and incarceration, he was gainfully employed for the

       past two (2) years. He is in good physical health and is not currently under

       the care of a physician or requiring the need for any medication. Other than

       a single misdemeanor conviction six years ago, Mr. Kollie has no criminal

       convictions.

           B. Nature of the Offense

           The Government alleges that Mr. Kollie made a false statement on a

       firearm application and that he was in possession of a firearm by an unlawful

       user.     Neither offense requires a mandatory prison sentence with a

       conviction.

           C. Weight of the Evidence

           “[T]he weight of the evidence is the least important of the various

       factors” to be considered by the Court in determining whether conditions

       exist which will reasonably assure the appearance of Mr. Kollie. Motamedi,

       767 F.2nd at 1408 (emphasis added). The weight of the evidence is the least

       important factor because Mr. Kollie is presumed to be innocent. See 18

       U.S.C. §3142(j). Moreover, even “evidence of the commission of a serious
Case: 3:19-mj-00498-MJN Doc #: 15 Filed: 08/23/19 Page: 6 of 8 PAGEID #: 33




       crime and the fact of the potentially long sentence” alone is insufficient “to

       support a finding of risk of flight.” United States v. Friedman, 837 F.2nd 48,

       50 (2nd Cir. 1988). Accordingly, the weight of the evidence does not require

       Mr. Kollie to be detained pending trial.

           III.   Pretrial Services Report

           The United States Pretrial Services Office conducted an extensive review

       and evaluation and came to the conclusion that there were conditions that

       would reasonably assure the safety of the community and assure the

       appearance of Mr. Kollie.

           During the hearing on August 14, 2019, Magistrate Judge Newman had

       concerns that a residence outside of the Southern District of Ohio was too far

       away for proper monitoring. A continuance was requested and an additional

       residence in the Dayton, Ohio area within a few miles away from the Pretrial

       Services office was provided.     The United States Pretrial Services Office

       vetted and presented the Court with an extensive review of the new residence

       and did not voice any concern.

           WHEREFORE, Mr. Kollie respectfully requests that this Court set this

       matter for an expedited hearing, as soon as is practicable, to address the bond

       determination in this matter, and set appropriate conditions for his release.
Case: 3:19-mj-00498-MJN Doc #: 15 Filed: 08/23/19 Page: 7 of 8 PAGEID #: 34




                                           Respectfully submitted,

                                           /s/Nicholas G. Gounaris
                                           Nicholas G. Gounaris (0064527)
                                           GOUNARIS ABBOUD CO.
                                           Co-Counsel for Defendant, Ethan Kollie
                                           130 W. Second Street, Suite 2000
                                           Dayton, Ohio 45402
                                           (937) 222-1515
                                           (937) 222-1224 fax
                                           nick@gafirm.com

                                           /s/Antony A. Abboud
                                           Antony A. Abboud (0078151)
                                           GOUNARIS ABBOUD CO.
                                           Co-Counsel for Defendant, Ethan Kollie
                                           130 W. Second Street, Suite 2000
                                           Dayton, Ohio 45402
                                           (937) 222-1515
                                           (937) 222-1224 fax
                                           tony@gafirm.com

                              CERTIFICATE OF SERVICE

              I hereby certify that I will electronically file the foregoing with the
       Clerk of Court using the CM/ECF system, which will then send a
       notification of such filing to all parties of record.


                                           /s/Nicholas G. Gounaris
                                           Nicholas G. Gounaris (0064527)
Case: 3:19-mj-00498-MJN Doc #: 15 Filed: 08/23/19 Page: 8 of 8 PAGEID #: 35
